 CORPUS CHRISTI GRAIN EXCHANGE, INC.1454.By restraining and coercing employees in the exercise of rights guaranteed inSection 7of the Act,the Respondents,and each ofthem, haveengaged in and areengaging in unfair labor practices within the meaning of Section 8(b) (1) of the Act.5.The aforesaidunfair labor practices havingoccurredin connectionwith Car-rier's operations as setforth insection I,above,have a close,intimate,and sub-stantial relation to trade, traffic, and commerce among the several States, and sub-stantially affect commerce within the meaningof Section 2(6) and (7) of the Act.[Recommendationsomitted from publication.]Corpus Christi Grain Exchange,Inc.andJohn L. Hamilton,Roy J. Rackley, Wesley E. Franklin.Cases Nos. 923-CA-1034-1,23-CA-1034-0, and 23-CA-1034-3. July 14, 1961DECISION AND ORDEROn December 22, 1960, Trial Examiner Ramey Donovan issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor practices and recom-mended that the complaint be dismissed as to such allegations. There-after, the General Counsel and the Respondent filed exceptions to theIntermediate Report and briefs in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Members Rodgers, Leedom, andFanning].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the entirerecord in this case, including the Intermediate Report and the excep-tions and briefs, and hereby adopts i the findings,2 conclusions, andrecommendations3of the Trial Examinerexcept asherein modified.i The Respondent's request for oral argument is hereby denied as the record,includingthe exceptions and briefs,adequately present the issues and the positions of the parties.3At different places in his Intermediate Report in referring to events that occurred onMay 16,17, 18, and 19, the Trial Examiner stated the month to be March Instead ofMay.The Intermediate Report is corrected accordingly.Absent exceptions,we adoptpro formathe Trial Examiner's recommended dismissal ofallegations that the Respondent violated the Act by laying off employees on May 16, byForeman wyatt's interrogation of employees Fred Franklin and Bohach,by wyatt's advis-ing employees that there would be a layoff to discourage union activities,bywyatt'sinforming certain employees that they were laid off because the Respondent had learnedof their union activities and was laying them off for that reason,and by Assistant ManagerHines telling employees to deal directly with management and that they would therebyachieve better benefits without a union.8 The Trial Examiner recommended that the Respondent be ordered to cease and desistfrom violating the Act "in any like or related manner"to the violations found.Becausethe discriminatory refusals to rehire Rackley and Hamilton evince a studied intent tothwart the rights of employees in freely selecting their collective-bargaining representa-132 NLRB No. 12. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Corpus ChristiGrain Exchange, Inc., its officers, agents, successors, and assigns,shall :1.Cease and desist from :(a)Discouraging activity in or on behalf of International Long-shoremen's Association, or any other labor organization of its em-ployees, by failing or refusing to rehire or reemploy employees.(b) Interrogating employees regarding their exercise of rightsguaranteed by the Act in a manner constituting interference, restraint,or coercion in violation of Section 8(a) (1) of the Act.(c)Conditioning wage increases and other benefits on the agree-ment by employees to abandon their union activity.(d) In any other manner interfering with, restraining, or coercingemployees in the exercise of their right to self-organization, to form,join, or assist any labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act, and to refrain from anyor all such activities.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Roy J. Rackley and John L. Hamilton immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rights and privi-leges previously enjoyed, and make them whole for any loss of paythey may have suffered by reason of the discrimination against them,all in the manner set forth in the section of the Intermediate Reportentitled "The Remedy."(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amount of backpay and rightof reinstatement due under the terms of this Order.(c)Post at its plant in Corpus Christi, Texas, copies of the noticeattached hereto marked "Appendix." 4Copies of said notice, to befurnished by the Regional Director for the Twenty-third Region,shall, after being duly signed by an authorized representative of theRespondent, be posted by Respondent immediately upon receipt there-tive,we shall issue a broad cease-and-desist order.North Texas Producers Association,131 NLRB 1464 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." CORPUS CHRISTI GRAIN EXCHANGE, INC.147of, and be maintained by it for a period of 60 consecutive days there-after, in conspicuous places, including all places where notices to em-,ployees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, orcovered by any other material.(d)Notify the Regional Director for the Twenty-third Region, inwriting, within 10 days from the date of this Order, what steps havebeen taken to comply herewith.IT Is FURTHERORDERED that the complaint be, and it hereby is, dis-missed in all other respects.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage activity in or on behalf of Interna-tional Longshoremen's Association, or any other labor organiza-tion of our employees, by failing or refusing to rehire or reem-ploy any of our employees.WE WILL NOT interrogate employees regarding their union activ-ity in a manner constituting interference, restraint, or coercionin violation of Section 8(a) (1) of the Act.WE WILL NOT condition wage increases or other benefits on theagreement of employees to abandon their union activity.WE WILL offer to Roy J. Rackley and John L. Hamilton im-mediate and full reinstatement to their former or substantiallyequivalent positions, without prejudice to their seniority or otherrights and privileges, and will make them whole for any loss ofpay they may have suffered by reason of the discrimination againstthem.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the right to self-organization, to form orjoin labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in other concertedactivities for their mutual aid or protection as guaranteed in Sec-tion 7 of the Act, and to refrain from any and all such activitiesif they wish.CORPUSCHRISTI GRAIN EXCHANGE, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must notbe altered, defaced, or covered by any other material.614913-62-vol. 132-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDINTERMEDIATE REPORTSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner at Corpus Christi, Texas, on September 12, 1960, upon the complaintof the General Counsel and the answer of Respondent.The complaint alleged that on May 16, 1960,Respondent discharged employees,Hamilton, Rackley, and Franklin, that on May 31, 1960,Respondent rehired Frank-lin and discharged Franklin on June 2, 1960;and that since May 16, as to Hamiltonand Rackley,and since June 2, as to Franklin, Respondent has failed and refusedto reinstate or reemploy said employees;alldischarges and failure and refusal toreinstate and reemploy are alleged to be due to the said employees'union activityand due to the fact that the said employees filed charges or gave testimony under theAct; the'aforementioned acts of Respondent are alleged to be violative of Section8(a)(1), (3), and (4)of the Act.The complaint also alleges specified acts ofinterference,restraint,and coercion by named supervisors of Respondent on specificdates, all said conduct being alleged as violative of Section 8(a) (1) of the Act.Respondent in its answer denies the commission of unfair labor practices as al-leged.Both parties filed briefs with the Trial Examiner.Upon the entire record, and from his observation of the witnesses,the Trial Ex-aminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondentisa Texascorporationwithitsprincipaloffice andplace of businessatCorpus Christi, Texas.At all relevanttimes Respondent was engaged in thebusiness of inspecting,grading, andweighinggrain and grain sorghums.In the courseof itsbusiness operations,during the12-month periodprecedingAugust 1960,a representativeperiod,Respondentinspected,graded and weighedgrainand grain sorghums and performed related servicesvalued in excessof $50,000for otherbusiness enterprises,includingCorn Products Refining Company, LewisDreyfuss, Inc., Cargill, Inc., and Uhlmann Elevators,each of which business enter-prise, separately and collectively,sellsand shipsgoods,materials, and servicesvalued in excessof $50,000 directly out of the State of Texasannually and each ofwhichbusinessenterprisesisengagedin commerce withinthe meaning of Section2(6) of the Act.Respondentis engaged in commercewithin themeaning of Section 2(6) and (7)of the Act.II.LABOR ORGANIZATION INVOLVEDInternational Longshoremen'sAssociation,hereinafter called the Union,is a labororganization within the meaning of Section 2(5) of the ActIII.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe normal employment complement of Respondent consisted of Haston, whowas manager and chief inspector,as well as treasurer of Respondent corporation;five grain inspectors licensed by the Department of Agriculture who passed uponthe quality and grade of the grain submitted to Respondent; office clerical employees;a grain sampler foreman;and grain samplers.The work of the grain samplers isto extract samples of grain that customarily is brought to Respondent'spremises inrailroad boxcars or trucks.The foreman assigns a grain sampler to a particularboxcar and writes up a ticket identifying the boxcar and the sampler assignedtheretoThe ticket is placed in a sack which the sampler takes into the boxcarThe sampler uses a probe which is about 5 feet longThe probe is thrust into fivedifferent locations inside the grain-laden boxcar and the samples thus extracted arethen gathered and eventually are inspected and tested by the grain inspector.Thelocations within the car where the probe is thrust are standardized by Respondentand are prescribed as a part of the grain sampler's training and duty.The numberof grain samplers employed by Respondent varies.There are a number of year-round permanent samplers plus samplers who are taken on and laid off accordingto the amount of work on hand. The workload of Respondent is heaviest in thegrain harvest season and the latter would be affected by weather and other naturalconditions.In general,the harvest season commences about the end of June orJuly 1. CORPUS CHRISTI GRAIN EXCHANGE,INC.149B. The termination of Rackley,Hamilton,and Wesley FranklinRackley had worked forRespondent as a grain sampler for the following periods:July 4 to August 29, 1957; June 18 to August 27, 1959; April 16 to May 16, 1960.In 1957 and 1959 Rackley had been attending school and had worked for Re-spondent during his summer vacation.Rackley was apparently attending AustinCollege at the time of the hearing but judging from the date of his employment in1960,April 18 to May 16,he evidently was not a student at that time.Hamiltonwas employed as a grain sampler by Respondent fromMay 1 to 8, 1958; Marc/i 31toApril 28, 1960; and May 10 to 16, 1960,and Franklin worked fromMarch 30toMay 16, 1960; and May 30 to June 2, 1960.Rackley testified that about the second week when he was employed by Re-spondent in 1960 he heard discussion among the grain samplers about organizinga unionRackley told the men that he would undertake to secure information aboutwhat steps had to be taken.Thereafter Rackley was in touch with the presidentof an ILA local union in Corpus Christi and with the district president or directorof that union.With the help of local union officials, a letter applying for a charterwas prepared and application forms were secured.Rackley secured the signaturesof his fel'ow workers on the aforementioned letter and applications and the letterwas dispatched to the Union.According to Rackley,aboutMay I he had two conversations,one being in atruck on the plant premises,withWyatt,grain sampler foreman.Rackley toldWyatt that"we" had sent in an application for a union charter but had not yet re-ceived an answer.Wyatt said that he hoped they received an answer because hewould like to see the men get organized.Hamilton testified that close to the time ofhis layoff on April 28, 1960,he was with Rackley in a truck when the latter toldWyatt what had been done about getting a union.Wyatt's response,according toHamilton, was that, "Well, I hope you boys get it because it may help me."Wyatt denied having had the foregoing conversations or that he was aware of theunion activity.Careful consideration of all the factors presented has led the TrialExaminer to credit the aforedescribed testimony of Rackley and HamiltonOne ofseveral elements was the fact that if the testimony of the employees was fabricateditwould appear unlikely that they would not have also imputed to Wyatt some ex-pression of hostility toward the union project or a warning as to higher manage-ment's attitude.Such embellishment of fabricated testimony would have readilysuggested itself as a most helpful element in their respective charges of discrimina-tion.Instead, the credited testimony shows approbation on Wyatt's part and acomplete lack of hostility.The events of May 16, 1960,are the subject of considerable controverted testi-mony.On Monday,May 16, Haston, who had been out of town since May 10to attend a grain inspectors'conference,returned to Respondent'splant.It isWyatt's and Haston's testimony,in substance,that on that morning the two con-ferred and decided upona layoff.Theyselected the three junior employees, Rack-ley,Hamilton,and Wesley Franklin,as the men to be terminated.This basis ofselectionwas the customary one at the plant.The asserted reason for the layoffwas that at the time when Haston was to leave Corpus Christi to attend the afore-mentioned conference,Respondent had been informed that a substantial amountof grain was to be transferred from a ship and this would provide considerable workfor Respondent.Because of the anticipated work Respondent on May 10 rehiredHami'ton whom it had terminated on April 28,1960.During Haston's absence theaforementioned ship transaction did not materialize and Respondent found that ithad more grain samplers than it needed.'In addition to the fact that the ship jobfell through,Wyatt and Haston testified that work was slack at the time and it wasdecided to lay off three men.The layoff was made at the end of the workday onMay 16,Both Wyatt and Haston denied that they were aware of union activityamong the men on May 16.Haston testified that on May 17 while at lunch with the superintendent of thepublic grain elevator, located on adjacent premises, the latter said jokingly that heheard that Haston waslayingoff men for union activities.Haston said that thiswas the first he had heard about it.Upon returning to his office after lunch Hastonasked Wyatt if he knew of any union activities and Wyatt said, "No." Later, thatsame afternoon Wyatt came back and informed Haston that he understood that themen were pretty far along with the Union.'Haston testifiedthat in addition to Hamiltonanother man was beinghired but thatthe latter was not taken on when the woikdid notdevelop 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDWyatt testified in corroboration of Haston's testimony and fixed the date of thediscussion about the Union as May 17.He stated that on that day Haston askedhim if he knew anything about union activity among the men and that on that after-noon Wyatt asked Bohach and Fred Franklin about what they had done regarding aunion.They told him what organizing steps had been taken.Wyatt asked howmany had signed up, and he was told that all the grain samplers had signed.Wyatttold the two men that Haston knew about it.2At the hearing, Wyatt was confronted by the General Counsel with an affidavitofWyatt's in which the latter stated that his discussion with Haston and the menconcerning the Union occurred on "Monday, May 16."Wyatt testified in effect thathe had been in error about the date referred to in his affidavit.While the TrialExaminer can understand that an individual could be mistaken about a numericaldate standing by itself, the affidavit makes reference to Monday, as well as thedate, and to the discussion on that occasion with Haston concerning the failure ofthe shipboard grain job to materialize and the decision to make a layoff.On threedifferent occasions in the affidavit, "Monday, May 16" is referred to and variousevents in which Wyatt participated on that same date are detailed.Moreover, it isthe Trial Examiner's opinion that when the affidavit was signed the date of Monday,May 16, would reasonably have significance to Wyatt since that was the date of thetermination of three employees under Wyatt's jurisdiction in a plant employing arelatively small working force; it was also the date of Haston's return to the plantafter an absence of about a week. Both these events, it seems to the Trial Examiner,would cause Monday, May 16, to register significantly with Wyatt and the details ofthe affidavit, aforedescribed, with reference to events on that date confirm this opinion.The Trial Examiner does not credit Wyatt or Haston that the conversations betweenthem concerning union activity among the employees occurred on Tuesday, May 17.Rackley testified that on May 16 work was finished earlier than usual.Apparentlydue to the fact that insufficient regular work was at hand, Rackley, Hamilton, andWesley Franklin were assigned to cleaning up a storeroom known as the feed shack.This cleanup work occurred about 3 p.m.At 4:15 p.m. a truck pulled into theelevator and Rackley was assigned to sampling the truck .3When Rackley finishedsampling the truck he came back to the building known as the "lab."Wyatt, accord-ing to Rackley, was entering the lab at that time and had three checks in his hand.Rackley asked if one of the checks was his and was answered in the affirmative .4Rackley testified that he and the others "were off work" that day at 4.30 p.m. al-though the regular quitting time was 5 p.m. Just before they left Wvatt gave Rack-lev,Hamilton, and Wesley Franklin their checks.Rackley testified that Wyatt said,"You boys come back around when the season is heavier."Whey they stepped out-side the lab, Wyatt allegedly said to Rackley and Hamilton, "It looks like the Chieffound out what you all were doing." 5Rackley said that he then told Wyatt thathe was not going to stop trying.Hamilton corroborates Rackley's foregoing testimony in many respects.How-ever,Hamilton states that when Wyatt handed out the checks he said, "Well, Iguess you know that the Chief has found out what you all were trying to do." 8Rackley had placed the last-mentioned type of statement as having occurred pri-vately outside the lab after the checks had been given out inside the building.Rack-ley had also said that when Wyatt gave them the checks in the lab he simply toldthem to return when the season became busier.2Fred Franklin was one of the regular or permanent grain samplers. Bohach was agrain sampler.About April 1, 1960, Wyatt, the sampler foreman, attended school inGalveston for 4 days in preparation for becoming a grain inspector for RespondentDuring his absence Bohach functioned as foremanWhen Wyatt returned from GalvestonBohach continued to assign work to the grain samplers and to fill out work tickets al-though Wyatt was the titular foreman.Wyatt testified that Bohach was assistant fore-man and was in training to becomeforeman.When Wyatt became an inspector Bohachbecame foreman, about June 20, 1960Bohach during April and May 1960, participatedin the union discussions and activities of the other grain samplers and apparently wasundistinguished from others in his interest in the Union.8 According to Rackley sampling a boxcar would take less than 5 minutesIt isapparent that the sampling of the single truck took no more time than a boxcar andprobably less.4These events occurred, as we have seen, on Monday, May 16Friday was the regularpayday5 The record establishes that Haston was commonly referred to as the "chief ".The statement attributed to Wyatt by Rackley and Hamilton concerning what theyweredoing ortrying todo carriedthe clear implication of and reference to union activity. CORPUS- CHRISTI GRAIN EXCHANGE, INC:151Mitchell,a grain inspector in Respondent's employ, testified that he was presenton May 16 when Wyatt gave the three men their checks.Mitchell stated that allWyatt said was that there was a little reduction in the work force; there was nomention of the Union.Mitchell walked outside the lab with those present and saidto Rackley,"I guess you are going to New Orleans now." The latter said, "Yes,I sure am."This was all that was said,according to Mitchell,and there was noother reference made.Wyatt testified that on the morning of May 16 they were all sitting in the lab withnothing to do and Wyatt announced that there was going to be a layoff that day.Later, that afternoon Wyatt testified he gave the three men their checks, saying thatthe layoff was due to lack of work.Wyatt said that when he gave out the checkseverybody left and there was no discussion with reference to the Union.Wesley Franklin testified that on the morning of May 16 he heard Wyatt state inthe lab that the chief had heard about us trying to organize a union and that theywere going to lay off some of the grain samplers and try to put a stop to it.Accord-ing to Wesley Franklin,Hamilton was among those present.The Trial ExaminerfindsWesley Franklin's testimony to be at variance with that of Hamilton whoplaced Wyatt's remarks as having occurred at the end of the day when they receivedtheir checks.7Rackley placed Wyatt's remarks not only at the end of the day butalso said that the significant statement of Wyatt was uttered outside the lab as theywere leaving and was not uttered publicly as Wesley Franklin testified.The TrialExaminer does not credit the foregoing testimony of Franklin except to the extentthatWyatt had announced that there would be a layoff.At another point in histestimony the latter stated that Wyatt "told us thatmorningthat some of the guyswere getting laid off, and the guys that hadn't been there as long are usually the onesthat get laid off, and we figured it was us."Fred Franklin,a grain sampler who was still employed by Respondent at thetime of the hearing, testified that he and others had discussed union activities withWyatt.He testified that this occurred about the middle of March 1960, ".wewas just trying to or thinking about going union and we discussed it with him."Wyatt "toldus if that is what we wanted to do, well,itwould be all right."FredFranklin also testified that on the morning of May 16,outside the lab, Wyatt spoketo him and another sampler,Klavemann.According to Franklin,Wyatt said thatHaston"had found out about us trying to go union and that he thought it was goingto be a little lay-off."Hamilton testified that between 2 and 3 p.m. on March 16Fred Franklin told him, Rackley, and Wesley Franklin, together, that somebody issupposed to get laid off.Respondent'switness,Garza, was also a grain sampler.He testified that after heand the other samplers had signed the letter applying for a union charter he wasin a group talking to Wyatt; one of the men told Wyatt that they had applied fora union character and Wyatt said"itwas up to us." 8Garza's testimony on some points was not too clear but the Trial Examiner is con-vinced and finds, based on Garza's testimony,that after the terminations on May 16and before Wednesday or Thursday, May 18 or May 19, Wyatt spoke to Garza anda group of samplers while they were out sampling boxcars. The statement by Wyattwas made after the terminations but since it was made while the men were outsampling, it is found to have occurred no earlier than May 17.The record is clearthat when the three men were given their checks on May 16, everyone, includingWyatt,went home and there was no work performed after that time, about 4:30 p m.9The statement by Wyatt on the aforementioned occasion,to which Garza testified,was that Haston"didn't like what we were doing about trying to organize a union."In reconstructing the events leading to the terminations on May 16, it is apparentthat the General Counsel'sposition and that of Respondent are in sharp variance.7 Franklin's testimony attributed a stronger or more direct statement to Wyatt than didthat of Rackley and Hamilton, to wit, the chief knew about the union activity and wasgoing to lay off some samplers in order to put a stop to it9The date when the letter applying for a charter was sent was never definitely estab-lished in the recordRackley,who was perhaps in the best position to know,was unableto give a precise dateRackley's estimate was that it occurred about May 1SinceHamilton testified that shortly before his layoff on April 28. 1980. he heard Racklev tellWyatt about what the men had done regarding the Union, the Trial Examiner finds thatthis charter application was made a day or two prior to April 28, and that the matterwas discussedwith Wyattwithin the ensuing week6 Apparently there was not much work performed that entire day since,as we have seen.Wyatt and the men were sitting in the lab with nothing to do sometime in the morningofMay 16 In the afternoon,also,there was apparently a paucity of work 152DECISIONSOF NATIONAL LABOR RELATIONS BOARDReduced to its simplest terms the General Counsel contends that Respondent wasaware of the union activity prior to the terminations and made the terminations inorder to stifle such activity.Respondent's contention is that the layoffs were madefor economic reasons and that neither Haston nor Wyatt became aware of any unionactivity in the plant until March 17, the day after the layoffs. Bohach, in Respond-ent'sview, was not a supervisor.The manner in which Respondent asserts it learnedabout the union activity on March 17 has been previously set forth in describing thetestimony of Haston and Wyatt.ioThe General Counsel, on the other hand, asserts that Respondent was aware of theunionactivity since the middle of March, through Wyatt and Bohach. In the GeneralCounsel's view, the knowledge of the two supervisors is imputed to Respondent.SincetheRespondent is a corporation that acted through its manager, Haston,the General Counsel apparently would equate Haston's knowledgeof unionactivitywith that of his supervisors.Such knowledge would therefore have existed sinceabout March 15 and as of the end of April, Haston, Wyatt, and Bohach would beaware that the samplers had all signed applications and had asked the Union for acharter.It is very difficult to find any basis in the iecord to conclude that Wyattand Bohach were hostile to the union activity or were opposed to havinga union inthe plant.Certainly this is true for the period from March through May 16.All theevidence establishes that during that periodWyatt was favorably disposed to theunionactivity and encouraged it.Bohach was an active participant in the activityand had signed an application and the letter applying for a charter.But let usassume,arguendo,thatmanagement, Haston, and the supervisors, in view of thewhole record, including events after March 16, was at all times opposed to unionactivity among the employees and to the prospect of having a union in the plantThe logical periods for opposition, including laying off employees and expressionsor statements calculated to discourage union activity, would be either the times whentalk of the union commenced in March or the end of April or early May when allemployees joined in applying for a union charter.There is not a shred of evidenceto show any opposition from Wyatt or Bohach during these periods or from Haston,althbugh the premise is that the latter, as well as his supervisors, were aware of theunion activity and were hostile to such activity.This hostility was such that itallegedly was the reason for laying off three employeesDuring the aforementionedperiod the union activity was going on and had gone as far as any organizationalactivity can go.All the employees had discussed joining a union, without interfer-ence; all the employees had signed up and had applied for a charter, without inter-ferenceCan it reasonably be said that Respondent was waiting until the unionrepresentative actually came in and demanded recognition before engaging in dis-criminatory conduct.Generally, the only time employer opposition to union activitymanifestsitself for the first time at the last-described stage is when the employerlearns for the first time when the union asks for recognition that its employees haveaffiliated witha union.But the premise we are discussing is that the instant Employerknew about the union activity from the beginning and at each significant stage thereofbut did nothing until it allegedly discharged the three men on May 16. Perhaps sucha theory would be tenable if immediately before March 16 or on March 16 somesignificant act of union activity occurred or if the three men did something of sig-nificance regarding union activity just prior to their layoff or that the record showssome precipitating cause.The record is barren of such evidence.As far as appearsthe last significant act ofunionactivity was around the latter part of April when allthe samplers applied for a union charter.Between that time and March 16 thereis no evidence of union activity and evidently the men were simply waitine to hearfrom the Union. Far from there being a precipitating factor or incident, the loneerth^ time lapse from the date of application for the charter, in April, to the middleof May, theless imminentappeared to be theunionthreatThe delay in receivinga reply from the Union, as far as the record shows, might be regardedas an indi-cation that the Union was not prepared to represent these grain samplers. In anyevent, there was no precipitating union activity that could be said to have galvanizedRespondent into an overt act of antiunionism on May 16, thus explaining why untilMay 16 it did not do anything about its prior knowledge of union activity and itspresumably prior or continuing (but unmanifested) opposition to union activity.10 It is apparentthat adoption of either the General Counsel's position or that ofRespondentwould greatly simplify the adjudication of this caseIf Respondent's evidenceis adoptedthe testimony of the General Counsel'switnessesbecomes virtually untenableand vice versa.The TrialExaminer'sview of the evidence, however, is somewhat differ-ent from thatof eitherof the parties CORPUS CHRISTIGRAIN EXCHANGE, INC.153Perhaps the General Counsel's theory is that while Respondent, i.e., Haston, ischargeable with knowledge of the union activity from the middle of March, throughSupervisors Wyatt and Bohach, Haston actually did not learn of the union activity ofthe samplers, including Rackley, Hamilton, and Franklin, until March 16 when hereturned from his trip.Without dwelling on the question of logical consistency orinconsistency,let us, at this point, discuss the situation from the premise that Hastonfirst gained the aforementioned knowledge on May 16.This would seem to entailas a corollary the fact that Bohach had not previously informed Haston of the unionactivity of himself and the others and that Wyatt had not known of such activity, ashe asserted at the hearing, or if he had known, he had not informed Haston becausehe,Wyatt, was favorable to such activity and had encouraged it; or, least likely,Wyatt had never thought to mention such a matter to Haston. Since Haston hadbeen in Toledo, Ohio, for a week, it is unlikely that he had learned, in Ohio, what hisnine samplers had been up to since March if he had not learned about it prior toMay 10 when he left Corpus Christi. But, as I believe the General Counsel asserts,within the premise we are now examining,Haston knew about the union activity onMay 16 before he laid off the men and he laid them off for that reason. Quite appar-ently, then, Haston gained his knowledge from some source. It would appear thatthe General Counsel asserts, as he does in his brief, that the knowledge of Wyatt andBohach is imputed to Haston.We have previously encountered some difficulty in the imputation approach in ourabove discussion but let us assert that the imputation becomes operative on May 16or that Wyatt or Bohach on May 16 tell Haston what they have known since March.We turn then to assume,arguendo,that on March 16, for the first time, Wyatt orBohach, presumably Wyatt, informed Haston of the union activity and of the par-ticipants therein.This of course again raises the question of why the silence sinceMarch, why the unexplained reversal on the part of Wyatt from approbation of theunion activity and failure to inform Haston for almost 2 months.There is no basisfor saying that perhaps Wyatt did become convinced that the union movement hadbecome a serious threat whereas theretofore it had no serious aspects.The unionsituation was serious in April when all the men had signed up and had applied for acharter. It was no more serious on May 16 and if anything, the failure of the Unionto grant the charter by May 16 and the total absence of any evidence of any addi-tional union activity between April and May 16, indicated a less serious situation.Nor can it be said within the premise under discussion that since there was a lack ofwork Wyatt decided to tell Haston about theunionactivity and thereby enable him-self and Haston to utilize the layoff to crush the union aspirations.Aside fromthe fact that such a supposition is inconsistent with Wyatt's attitude, the GeneralCounsel argues vigorously that there was no proven justification for any layoff.Let us however pursue the theory of a pretextuous layoff.A layoff of the lattertype would entail positing that Respondent actually needed the three men and hadsufficientwork for all its samplers. Since the presumed motive in the pretextuouslayoff was to frustrate or discourage the union activity, Rackley would be thelogical target.Although the union activity had started prior to the date of Rackley'shiring, he had given the movement impetus and direction.Rackley was hired afterHamilton and Franklin and on May 16 he also had the least total service in 1960of any of Respondent's samplers.He, therefore, in the pretextuous layoff, couldbe eliminated as the least senior sampler and the objective of the layoff would bethereby achieved.Since the supposition is that work had not fallen off and thatRespondent needed samplers, the elimination of one man, Rackley, would not onlybe a serious blow to the union activity but would also entail minimal effect on thesampler complement.However, instead of the foregoing, Respondent also laid offHamiltonand Franklin.There is nothing in the record to show that the latter twowere in any way outstanding in the union movement.There was no more unionactivity on their part than there was by all the other samplers.By laying them off,it is difficult to see that anything was accomplished insofar as the union movementwas concerned that would not be accomplished by Rackley's layoff. In addition,Respondent was depriving himself of two samplers who, on the supposition thatthere was actually no lack of work, were needed. If Respondent believed that thelayoff of more than Rackley would have a greater deterrent effect, it would seemthat one or two of the permanent samplers would be the likely ones to add toRackley.The union discussions had started among the permanent men beforeRackley,Hamilton, and Franklin were hiredThe permanent men continuedactively in the movement and, because of their more or less permanent status, unionactivity among them was a much more serious threat than was the union sentimentof the union samplers whose employment might end in a few months throughnormal fall off in the workloadAn employer who is depicted as determined to 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrustrate union activity could no doubt conjure up a reason for terminating one ormore permanent samplers together with Rackley.Varioustypesof inetliciency,including alleged scooping of a boxcar, could be asserted as a reason for such ter-minatlon.llThis however was not done nand only Rackley,Hamilton,and Franklinwere laid off.In discussing the various facts of this case, it is apparent that we cannot ignorecertain evidence adduced by the General Counsel regarding alleged statements madeby Wyatt.These statements are placedby variouswitnesses as occurring on May16.In substance,the alleged statements assert that Haston found out about theunion activity and the implication of the testimony of the General Counsel's wit-nesses is that this was the reason for the layoff.The General Counsel's case inessential respects is based upon these statements and from the statementshis theorythen goes back and explains the statements as attributable to the imputed knowledgeof Haston through his supervisors. It is our task at this juncture to examine theevidence in detail and to resolve questions of credibility and other problems.Based on the evidence of the witnesses as he evaluated it and synthesized it, aswell as upon observance of the witnesses,the TrialExaminer finds as follows:When Haston returned on May 16, after being away since May 10,he and Wyattdiscussed,in the morning,the fact that the anticipated work relating to the transferof grain on a ship had not materialized.That particular ship project was sup-posed to start on a Wednesday, May 11,according to Haston's uncontrovertedtestimony.The witness credibly stated that the ship job was supposed to take 5days, entailing 24 hours of work around the clock for three shifts of grain samplers.In anticipation of this work Hamilton,originally hired in 1960 on March 31 andlaid off for lack of work on April 28, was rehired on May 10.Another man wasalso contacted in anticipation of the added work.WhileHaston was out of town,the ship project was canceled insofar as Respondent's securingof the work wasconcerned.The anticipated hiring of the additional man who had notreportedwas canceled as a result.Since Hamilton had already reported back to work hewas allowed to continue.The Trial Examiner is of the opinion that the recordshows that while Wyatt,as foreman,had the ostensible authority to hire and todischarge,neither of these actions was customarily taken without at least apprisingHaston of the situation.And Haston was the man with the ultimate authority onsuch matters.Respondent's operation was relatively small and there was no super-visory hierarchy between Haston and Wyatt.Consonant with the foregoing, Wyatttestified that because of Haston's absence for a week he had to see Haston as soonas he returned"because we didn't need that much help . . . but he[Haston]wasn't there so we just had to let things ride until he got back...the morningwhen he came back is when we had the layoff."12Haston learned, on May 16,when he returned,that the ship job had fallen through.Wyattand Haston decidedat that time that they had too many men and they decided to lay off"the threebottom ones off the timebook."Rackley,Hamilton,and Wesley Franklin werethe lowest inseniorityamong the grain samplers.13The cancellation of the ship work project,in the opinion of the Trial Examiner,affected not only Hamilton who had been rehired in anticipation of such projectbut also affected the amount of workgenerally available to Respondent.Sincethe project would have entailed three shifts of samplers working around the clockfor about 5 days and since Respondent planned to do all its work with 10samplers,it is apparent that there was not too much other or regular work on hand.14n "Scooping" is discussed at a later point in this report since the General Counselasserts that Respondent in effect falsely accused Wesley Franklin of scooping after hewas rehired on May 30 and was terminatedon June 2.121t is clear from the record including other portions of Wyatt's testimony as well asthe testimony of General Counsel'switnessesthat the layoff was actually made later inthe afternoonThe quoted portion of Wyatt's testimony above, in my opinion, clearlymeans Respondent's decision on the layoff which, in a sense, was the layoffIs Although Respondent had no formal seniority, it apparently, on layoffs, had followedwith some consistency this policy of laying off the lowest in seriority firstGeneralCounsel's Exhibit No. 6, which contains the only information in the record regardingcomplement with respect to 1960, shows six regular or permanent samplers while theothers, the three alleged discriminatees, had lesser periods of service, commencingMarch 30 and 31 and April 16, 1960, respectively14 The 10 samplers would be the 6 permanent samplers, plus Rackley, Hamilton,Franklin, and a man who had been contacted but who was not hired when the ship jobfailed to materialize. CORPUS CHRISTI GRAIN EXCHANGE, INC.155In this connection the work situation on May 16, as shown by the record, is onewhere the employees did not have too much work to do. They were sitting aroundin the lab during part of the morning and were not working. In the afternoon,Rackley,Hamilton, and Franklin were again around the lab and they were notsampling boxcars or trucks.They were then put to the task of clearing up the feedshack which occupied substantially the balance of their time on that day.Rackleydid sample one truck that he pulled into the elevator.Hamilton testified that therewere trucks on the premises and that he sampled one or two of them. Since it tooka sampler no more than 4 or 5 minutes to sample a boxcar, it is apparent that asubstantial number of boxcars and trucks would be necessary to keep a force ofninesamplers reasonably occupied.Respondent's business is dependent upon grain shipments.The shipments inturn are dependent upon seasonal factors, including the vagaries of the season suchas weather and climate. It would also be the Trial Examiner's opinion that marketconditions, including the views of farmers, shippers, and others, would enter intothe picture. In any event the nature of the business 15 customarily resulted in rapidincreases or decreases in personnel at least outside of a core of more or less permanentsamplers.16The busy season for Respondent began about July 1 which usually marked theinception of the grain harvest.Although Rackley, Hamilton, and Franklin werehired prior to the harvest season, on April 16 and March 31 and 30, 1960, respec-tively, the Trial Examiner is not convinced by this fact that they were hired aspermanent samplers.Hamilton, for instance,although hired on March 31 hadbeen laid off on April 28 for lack of work and rehired on May 10 in anticipation ofthe ship project.17 It is the Trial Examiner's opinion that whatever the term ofdescription used, permanent or temporary, there were six men who had moreregular service with Respondent in 1960, prior to May 16, than did the three menwith whom we are concerned.Haston testified that he, in 1960, regarded sixsamplers as a hard core minimum and the employment record introduced intoevidence, limited thoughit is,shows that from the beginning of April 1960, FredFranklin, Otwell, Klavemann, Bohach, Garza, and Lightsey worked steadily throughJune 30 which is the last date covered by the payroll exhibit.No other samplershad comparable records of steady employment.15 Apparentlymany factors enteredinto the workpicture.Because somebody had de-cided totransfergrain froma ship, possibly to another vessel, Respondent was alertedto handle a substantial amount ofwork.When the decision was changed, for somereasonor another,a reverseeffect resulted.Haston testifiedthat the ship project washighlyunusual.v The data follows :Number ofNumber of1958-Weekending:samplers1959-Week ending-Con samplersApril3-------------------5May 21-------------------3April 10------------------4May 28-------------------3April 17------------------4June 4--------------------4April 24------------------6June 11-------------------6May 1--------------------8June 18-------------------8May 8--------------------8June 25-------------------9May 15-------------------5July2--------------------12May 22-------------------51960-Week ending :May 29-------------------5April7-------------------10June 5--------------------4April14------------------9June 12-------------------4April21------------------10June 19-------------------4April28------------------10June 26-------------------3May 5--------------------8June 30-------------------7May12-------------------91959-Week ending:May19-------------------9April 2-------------------8May26-------------------6April 9-------------------8June 2--------------------7April 16------------------8June9--------------------6April 23------------------4June 16-------------------6April 30------------------4June 23-------------------10May 7--------------------4June 30-------------------11May 14-------------------4Hamilton and Maranitch.The latter was17Two men had been laid off on April 28,not rehired. 156DECISIONSOF NATIONALLABOR RELATIONS BOARDThe General Counsel contends in his brief that having made outa prima faciecaseof discriminatory discharge of the three men Respondent's "vague statements" asto lack of work do not sustain the burden of proof placed upon it to prove thatthe discharges were nondiscriminatory.If the General Counsel's reference toa prima faciecase of illegal discriminationmeans that upon conclusion of the General Counsel's case alone there wasa primafaciecase the Trial Examiner agrees.However, it is apparent that the record uponwhich the Trial Examiner's decision must be based is the entire record. It is truethat where there is evidence establishing or showing discrimination the Respondenthas the burden of meeting such evidence convincingly.But there is no simpleformula as to how Respondent must or can establish a defense.In the instant caseRespondent's contention that the decision to lay off three men was due to lack ofwork would have been stronger if it had produced written evidence to support itsposition,e.g., correspondence regarding the ship contract,if any, and written recordsof the number of boxcars and trucks on hand at various relevant dates.The GeneralCounsel, too, would have been in a stronger position if it had secured, by subpena orotherwise,such records of Respondent since they might possibly have refutedRespondent's contention.The fact is neither party produced or sought to producesuch evidence.The Trial Examiner is of the opinion that if a record contains substantial evidenceof discrimination,a sudden layoff of union adherents,in a business operating nor-mally without marked fluctuations and with a stable work force, places a substantialburden upon a respondent to convince the trier of fact that the terminations weredue to lack of work.In such situations it is fair to conclude that only the mostconvincing evidence would sustain the defense.The defense would be furtheraffected if the prosecution's evidence had included evidence tending to show no lackof work, e.g.,new hirings or overtime immediately following the layoffs or nohistory of sudden layoffs.But the Trial Examiner is not persuaded that the fore-going is the instant case.Prescinding for the moment from the question of whetherthere is substantial evidence of discrimination on the record as a whole as distin-guished from the General Counsel'sprima faciecase alone,the instant record, inmy opinion,does not present a situation of a mere barebones statement by an officialof Respondent that there was a lack of work.Without repeating the evidence hereto-fore set forth, including the fluctuating nature of the business,the credible testimonyregarding the ship contract,the past record of almost weekly layoffs and hirings, andthe work situation on the day of the layoff,it is the Trial Examiner's opinion thatthe record contains sufficient evidence to warrant the conclusion that the layoffwas not unusual or dissimilar from past fluctuations in personnel and that the evi-dentiary indicia in the record justifying a layoff are not palpably transparent.Thetestimony of Wyatt and Haston as to lack of work is not controverted by any sub-stantial evidence and such tangible evidence as there is in the record,as distinguishedfrom their testimony,supports their testimony.The existence of economic justi-fication for the layoff is of course not dispositive of the issue in the case and accord-ingly we continue our consideration of the evidence and will make further findingsthereon.Following the decision by Haston and Wyatt on the morning of May 16 to lay offthe three most recently hired men, it is found that on that same morning,Wyatt,while sitting with the samplers in the lab "with nothing to do."announced that therewould be a layoff that day because there was not enough work.18After lunch on May 16,it is found that Haston asked Wyatt if he knew of anyunion activity at the plant.The Trial Examiner believes that Haston's inquiry pos-sibly was prompted by remarks made at lunch to Haston by the superintendent ofthe adjacent public grain elevator.The tenorof the lunch time remarks was thatthe superintendent heard rumors that Respondent was laying off employees becauseof union activity.19In reply to Haston'squestion about union activity,it is found"The Trial Examiner credits Wyatt as to this incidentWesley Franklin testified thatWyatt had told them on that morning that there would be a layoff and in the afternoonwhen Wyatt gave them their checks it came as no surprise because of the prior announce-ment and since "the guys that hadn't been there as long are usually the ones that getlaid off and we figured it was us" At another point in his testimony Wesley Franklinhad stated that in the morning while in the lab Wyatt had said that the chief heardabout us trying to organize it union and that there was going to be a layoffThe TrialExaminer has not credited Franklin that Wyatt accompanied his announcement with areference to the chief having found out about a union19As noted, the public elevator employees who worked on adjacent pronerty to Re-spondent'swere represented by the ILA and officials of that local union had aided CORPUS CHRISTI GRAIN EXCHANGE, INC.157thatWyatt either answered no, as both he and Haston testified, or that he may havegiven a limited response such as, he had heardsomeof the men talking about aunion on one occasion 2°Although the Trial Examiner is of the opinion that Wyatt knew about the unionactivity as early as the middle of Marchand aday or two prior to April 28,21 I donot believe that Wyatt revealed this information to Haston.The record demonstratesthatWyatt's own attitude toward theunionactivity was admittedly sympathetic andencouraging;there is no evidence that he playing the role of informant and thefact that no reprisal or antiunion action was taken or antiunion statement madeduring the approximately 18 or 20 days when he was aware of the union activity,including the application for a charter, indicates the contrary; Hamilton had beenrehired on May 10 although Wyatt was then aware of the prior union activity of allthe samplers, including Hamilton; there is no indication that prior to May 16 Hastonwas aware of any union activity; the absence of such knowledge by Haston tendsto indicate lack of communication from Wyatt to Haston on the subject and bythe same token if Haston had manifested knowledge of union activity immediatelyor shortly after Rackley and the others had confided in Wyatt, the opposite inferencewould exist; the record shows that there was no precipitating union activity or de-velopment between the latter part of April or early May and May 16 which wouldcause some change in Wyatt's attitude and would cause him to fully inform Haston;by the end of April apparently all the samplers, all the employees in the potentialbargaining unit, had signed applications and a letter to the Union applying for acharter; as far as the record shows there was no further union activity during theperiod through May 16 and the men were apparently waiting for a reply from theUnion; finally, if Wyatt had, on the afternoon of May 16, revealed to Haston forthe first time what he had known for several weeks, he might have foreseen thathe was placed in an embarrassing position with his superior for not having made anearlier disclosure, particularly so since Wyatt was then, as both he and Haston knew,on the threshold of a promotion to the higher job of grain inspector 22Following the above conversation with Haston in the afternoon, Wyatt went outand spoke with Fred Franklin and Bohach.Wyatt asserts that he asked them Urthey were starting a union.This is consistent with Wyatt's denial that he had anyknowledge of union activity prior to May 16.However, since the Trial Examinerhas not credited this denial, he does not believe that Wyatt asked them whether theywere starting a union.It is found that upon Wyatt's initiative reference was madeto the union activity during the conversation and that Wyatt said that Haston knowRespondent's samplers in their efforts to organize.It is not unlikely that, after Wyatt'smorning announcement of an impending Layoff, rumors and speculation as to reason mayhave circulated and reached personnel of the neighboring company.Haston testified asfound above,but stated that the date was May 17The Trial Examiner has previouslyset forth his reason for rejecting this date In considering the testimonyofWyatt.20This latter type of answer Is to be foundinWyatt's affidavit secured by the Boardagent during the investigation of the caseThe Trial Examiner has referred to theaffidavit as a factor in evaluatingWyatt's credibility on this and other points and Inarriving at conclusions concerning various Incidents21 See the testimony of Rackley,Hamilton, Fred Franklin,and Garza,above, on thispoint22The Trial Examiner is of the opinion that Bohach for 4 days,about the first ofApril 1960,was acting as foreman during Wyatt's absence.Thereafter,and until June 20,Bohacli was an assistant foreman and was In effect training to be foremanHe becameforeman on June 20 when Wyatt became an Inspector. Prior to June 20 It Is found thatBohach exercised supervisory power in assigning men to their tasks and in writing worktickets and checking on their workAll the employeewitnesses who testified about thetypes of work performed by Bohach during this period stated that he assigned work andnone of these witnesses or any witnesses stated thatBohachspent his time In samplingpersonally.He did not hire and discharge on his own authority although he probablycould do so after clearancewith Wyattor HastonBohach was closely associated withthe other employees In their work and in their union activityHe was a full participantIn the latter apparentlywith thefullacquiescence and approbationof theemployees.His unionattitudeand activity was indistingiutihable from that of the other employeesand there is no evidence that his union role was any more favorable to managementthan that of other employees.As ofMay 16 the Trial Examiner finds no basis for con-cluding that Bohach had informed Huston of the union activity although I believe heexercised supervisory functions and was an assistant foreman and supervisor.The doc-trine of imputed knowledge In the particular circumstances of this case has been previ-ously discussed. 158DECISIONSOF NATIONALLABOR RELATIONS BOARDabout it 23During the conversation with Bohach and Franklin, Wyatt asked whatitwas that the men wanted and was told they wanted a raise in pay.Wyatt's state-ment to the two men on that occasion that Haston knew about it, in my opinion, meantand was understood to mean that Haston was aware that union activity was goingon.Haston's earlier inquiry to Wyatt had indicated that Haston had wind of suchactivity although not the specifics thereof.Wyatt'smention of such a fact toFranklin and Bohach was in effect a warning, and, in context, it appears to havebeen a friendly warning consistent with Wyatt's relationship with the men on this-entire subject of their union activity.Fred Franklin, a permanent grain sampler and a participant in the union activi-ties, testified that on the morning of May 16, outside the lab, Wyatt told himself andKlavemann that Haston had found out about us trying to go union and he thoughtthere was going to be a little layoff.According to Franklin's testimony this wasthe extent of the conversation.Hamilton testified that between 2 and 3 p.m. on thatday Fred Franklin came into the lab and said that "somebody is supposed to getlaid off."The Trial Examiner is not persuaded as to the accuracy of Franklin's aforemen-tioned testimony.It is my opinion that if, as Franklin testified, Wyatt had told'him that morning that Haston "had found about us trying to go union and hethought there was going to be a little layoff" Franklin would have passed on thisinformation to his fellow union activists promptly 24Certainly the lunch period ifnot earlier, would appear to have been the logical time for such mention.WhenFranklin finally, between 2 and 3 p.m., did refer to what he had learned, he referredonly to a prospective layoff and left out what, in my opinion, was the most signifi-cant point both to himself and to the other men, namely the alleged statement thatHaston had found out about the union activity and was going to lay off some of themen.The Trial Examiner has previously found that Wyatt had announced thatmorning in the lab that there would be a layoff for lack of work.25 It is the TrialExaminer's opinion that, as found, Wyatt did speak to Franklin and Bohach thatafternoon and had the conversation previously described. In that conversation thelayoff was not referred to. It was a fact already announced and Wyatt's purpose inspeaking to Franklin and Bohach was as described.26Wyatt did tell Franklin thatHaston knew about the union activity.2'The Trial Examineris inclinedto believe that the reference to the union activity wasprobably as to the present status of such activity, including more specific informationthanWyatt had and was also probably directed to ascertain precisely what the menwanted or hoped to gain through a union, since Wyatt's last information had beengained in the latter part of April or early in May. In any event, the finding made aboveis as stated.In his affidavit,Wyatt had said that the conversation was with Bohachand Klavemann,one of the regular samplers.Neither of these individuals testified.TheTrial Examiner is of the opinion that the reason why Wyatt spoke to the two men afterHaston's inquiry to Wyatt about union activity was either because Haston was dis-satisfiedwithWyatt's responseor because Wyatt, having perceived Hasten's interest inthe subject, upon reflection decided that his own status might be affected unless he se-cured up-to-the-minute information on the union activity.By making it contemporaryinquiry of Bohach and Franklin, Wyatt was in a position to then report to Haston onthe basis of such inquiry.Thus he would be reporting not only the latest informationbut could reveal the time and source of such information without reflection upon him-selfAs previously explained, Wyatt would probably have been in a poorer position ifhe had told Haston, when the latter first inquired on May 16, that he had known aboutthe unionactivity since the latter part of March but had not reported such informationtoHastonHaston testified that when he first spoke to Wyatt in the afternoon aboutunion activity at the plant Wyatt said he knew of no such activity. Later, in the after-noon, according to Haston, Wyatt came back and reported to Haston that he had ]earnedthat the men were pretty far along with the Union24Discussion about forming a union was going on when Rackley was hired in AprilFranklin was one of the participants in the union activity both prior to Rackley's hiringand thereafter and he had discussed such matters wtih WyattHe was as interested inthe subject as any of the other samplers25 See the testimony of Wyatt and Wesley Franklin20 Since Franklin did not testify that he told the other men on the afternoon of May 16that there was going to be a layoff there is some doubt about Hamilton's testimony onthis score not only for this reason but because the layoff had been announced publiclyin the morning and not confidentially to Franklin. It is possible that after Wyatt hadthe conversation with Franklin and Bobach in the afternoon, as described heretofore,and after Wyatt stated that Haston knew about the union activity, Franklin passed that CORPUS CHRISTI GRAIN EXCHANGE, INC.159Regarding the actual terminations we have Rackley's testimony that about 4:30p.m. on May 16, Wyatt gave checks to Rackley, Hamilton, and Wesley Franklin.Wyatt said, "You boys come back when the season is heavier." This was a rathercryptic announcement but no one asked any questions of Wyatt. It is the TrialExaminer's opinion that both of the foregoing factors are explainable by and areconsistent with the fact that that morning Wyatt had announced that there wouldbe a layoff that day for lack of work. The men knew that they were the junioremployees among the samplers and, as Wesley Franklin testified, ". . the guysthat hadn't been there as long are usually the ones that get laid off and we figureditwas us."As Wyatt had come into the lab with the checks and before he hadsaid anything, Rackley asked if one of the checks was his.Rackley then testifiedthat, after they left the lab with their checks and were outside, Wyatt said to himand Hamilton, "It looks like the chief found out what you all were doing."Hamil-ton testified that "Wyatt came and he handed me my check and he gave Roy[Rackley] one and he said, `Well, I guess you know that the chief has found outwhat you all were trying to do: "Wyatt denied that he said anything of the abovenature.Mitchell who was present corroborated this denial and said that he wentoutside as they all were leaving and said to Rackley that he guessed he would begoing to New Orleans now and Rackley said he was.Mitchell said he heard no,remarks of the above nature from Wyatt.Wesley Franklin testified thatWyatthanded him his check and said, "I guess you know what this is for . . . goodluck."After careful consideration the Trial Examiner is not convinced that Wyatt,when he gave out the checks, stated publicly, as Hamilton testified, that he guessedthey knew that the chief had found out about their union activity.Neither WesleyFranklin,Mitchell, nor Rackley, all of whom were present, heard such a publicstatement by Wyatt.As between Rackley's version and Hamilton's the former hasmore plausibilities in that the remark about the chief was allegedly made later,outside the lab.However, I find it difficult although not impossible to understandwhy Wyatt, who had admittedly, according to Rackley, told them as he gave outthe checks that they should come back when the season is heavier, should then seekto place management and himself in a noose by clearly implying that the layoff hadnothing to do with lack of work and was due to the union activity.The two state-ments were inconsistent and it served no purpose to tell the same persons incon-sistent stories.If the layoff was for union activity and if the men were so informed,why tell the men to come back when work was available. There was no reason torefer to lack of work and then refer to a reason wholly inconsistent therewith.This was not the case where the employer places "lack of work" on a written ter-mination slip in order to have a record to show in defense of its action.Wyatt wasmaking no more of a record by his oral statement telling the men in effect that theywere laid off for lack of work and should return in the busy season than he wasby telling them that Haston had found out about the union activities, thereby im-plying the reason for the layoffs.There was no neutral third party present forwhose benefit Wyatt might wish to make a statement for the record.The TrialExaminer finds that Wyatt did not make the statement attributed to him 27information on and a connection was drawn between the layoff and Wyatt's admonitionthat Haston knew about the union activity.The layoff decision, however, and Wyatt'sstatement have been carefully described, heretofore, both in time sequence and in con-text and the findings of the Trial Examiner thereon have been stated271f the testimony of Rackley and Hamilton had been that Wyatt, after paying themoff and telling them to return when the season was busier, had told them privately thatHaston was aware of the union activity in the plant, a more difficult problem of resolu-tionmight have existed.Rackley's testimony came close to the foregoing but the com-bined twist of his testimony and that of Hamilton was, in effect, that Wyatt said,"Haston found out about your union activity and that is why you are being laid off."As the Trial Examiner views the record, it is possible that Wyatt after telling the mento come hack in the busy season might have privately told them that IIaston was awareof what was going on about having a union in the plant Such a confidence would havebeen prompted by the fact that Wyatt had been a confidant of the men regarding theorganizing and was aware of Rackley's interest and leadership in the union effort and hesimply was letting Rackley know that Haston was now aware of the movementThiswas the same type of statement that Wyatt had made to Fred Franklin, earlier on thesame afternoon, to wit. Haston knows about the union activityNeither statement, incontext and in view of the findings made about the time when the decision to lay offwas made and the reasons therefor, carries the tilt of phraseology and the implication ofthe testimony given by Hamilton, and to a lesser extent by Rackley's testimony, as towhat Wyatt said, "It looks like the chief found out what you all were doing " 160DECISIONSOF NATIONALLABOR RELATIONS BOARDAs hasbeen found,Wyatt on May16 in discussingthe union activity had askedBohachandFred Franklin what it was they wanted. 1 hey told him that they wanteda raisein pay.Later, on the same day, Wyatt admittedly reported to Haston thatthe men were wellimmersedin the idea of having a union.Although Wyatt didnot so testify, nor did Haston,it seemshighly unlikely that when Wyatt reportedabout themen's interest in a union hedid not also mention that he had found outthat they wantedmoremoney. In the Trial Examiner's opinion Wyatt did soreport.On Wednesday or Thursday, May 18 or 19, Bohach, Otwell, Garza, and FredFranklin,all samplers,went to Haston's office.The evidence is not clear as tohow thismeeting wasinitiated.It is the Trial Examiner'sopinionthat the sam-plerswere concerned about the fact thatHastonwas now aware of the unionactivity, asWyatt had told Bohach and Fred Franklin on May 16, and that Hastonwas not favorably disposed toward such activity, as Wyatt had told Garza andothers on May 17. Although layoffs werenot uncommon,it is also afair inferencethat any layoff has some effect on employees. The meeting probably resulted be-cause the men thought it would be a good idea to talk to Haston at that stage andthere is indicationin the record that they first discussed such an idea with Wyattor one of thegraininspectors.Wyatt testified that he was aware that the four menwere goingto seeHaston.In any event the four men, above described, met with Haston in his office. Thesubstance of the conversation that ensued was that the men said that they wereinterested in a pay raise and improvement in some of their working conditions.Haston agreed to grant a 20-cent per hour pay increase and to improve some of theworking conditions and it was mutually agreed or understood that the men wouldforget about the Unionas a result.28While the testimony persuades me that themen did tell Haston that they wanteda raise,I find that Haston gave them tounderstand that in return for the wageincreasethey were to forget about theUnion.The fact that the men readily agreed to this, as I believe they did, doesnot alter the finding that the wage increase was given asa quid pro quofor suchan understanding.As Franklin testified, "..he [Haston] said both sides of uswould stand up to our agreement. .. ." 29 Conditioning the wage increase on theunderstanding that the union activity was to be abandoned was violative of Section8(a)(1) of the Act.Wesley Franklin testified he was at Respondent'spremiseson May 30 to pay a$2 debt he owed.He happenedto seeWyatt and Bohach and Wyatt said theyneeded somebody to go back to work. Franklin said he would have to talk toHamilton and Hartley.The latter was president of the union local at the adiacentpublic elevator.Franklin then went and spoke to Hartley and returned.Wyatttold him toseeHaston.The latter said he did not need anyone.After FranklinleftHaston's office, one of the samplers came after him and said Haston neededsomebody so Franklin went to work.On the morning of June 2 Bohach asked Franklin if he had talked to a laborrelationsman that came down and Franklin said he had done so the night before.28Haston testified that between the layoffs on March 16 and the meeting in his office hehad caused a copy of the contract between the Houston Merchants Exchange and the ILAto be placed in the lab where it could be read.Hasten said he did this so the men couldsee a union contractThe contract which is in evidence shows,safer a1ia.higher wagerates for grain samplers than Respondent was paying before it gr.inted the 20-cent raiseThe raise that Resnondent granted brought its rates into line with the contract rates,perhaps even a fraction higher In the Trial Examiner's opinion the purpose of Haston'saforedescribed use of the contract was to show the men the rates in a union plant, ratesthat Haston was prepared to and did match without the presence of a unionHastonmight well have been prepared to give other provisions similar to those obtained by theUnionThere is no evidence that his employees asked for such things although they didask for a wage increaseHaston is the only witness who testified about the presence ofthe contract in the labWhether the employees had actually seen it is not known.29 Garza's testimony was conflictingAt one point lie testified that ITaston said hewould give a 20-cent raise and equipment that was needed if the men would give himtheir word that they would forget about the UnionLater, Garza testified that Hastonsaid the wage increase would not prevent the men from continuing with the Union if theywishedIn viewing the testimony of all the witnesses regarding the meeting, includingthat of Wyatt, Haston, Franklin, and Garza, I am persuaded that Haston did give thosepresent to understand clearly that the benefits he agreed to grant were in return for theemployees' abandonment of the Union CORPUS CHRISTI GRAIN EXCHANGE, INC.161That same morning Bohach asked the same question of Garza 30 Later, that sameday, June 2,Wyatt handed Franklin his check together with a note stating that hesampled a car incorrectly.Franklin was thereupon terminated.When Wyatt gave Franklin his check on June 2 he asked Wyatt to show him theboxcar and the ticket that he was supposed to have scooped 31Wyatt said there wasno point in doing that since Franklin already had his check. Franklin also receivedno satisfaction from Bohach and Mitchell,the grain inspector.Franklin denies that he scooped a car.He states that he, Garza. and Otwell hadbeen doing the sampling and Bohach wrote out the tickets.32Wyatt testified that onthe morning of June 2 there were four boxcars concerning which appeals had beenfiled by the shipper.The latter appealed because he was not satisfied with the gradegiven to the grain as a result of the initial sampling and grading.Wyatt took thenumbers of the appealed cars and went to where the cars were standing.He noticedthat one of the cars had been scooped. This conclusion was based on his experiencewhich observed that there were a few footprints in the grain at the door of the carbut at each end of the car there were no footprints and the grain was smooth andhad dust thereon, all indicating to Wyatt that the sampler had not gone to the endsof the car to take samples as prescribed 33Wyatt stated that the initial sample hadbeen taken in the morning and he himself had gone down on the appeals right afterlunch.He said that Bohach and Mitchell were with him when he saw the afore-described scooped car.Mitchell corroboratesWyatt's testimony that he, Mitchell,also saw the car in question and that it was Mitchell's opinion that it had been scooped.Bohach did not testify.AfterWyatt had made the foregoing inspection he took down the number of thecar, returned to the office, informed Haston, and they took the sampling ticket out ofthe file and learned at that point that the sampler of the particular car had beenWesley Franklin.Wyatt got Mitchell and Bohach who verified to Haston that theyhad also seen the car and that its condition showed it had been scooped. There-after Franklin was discharged for scooping, which was the usual penalty for suchoffense.34Through Wyatt, the General Counsel elicited evidence that the grain in the carswas yellow milo which was described as small round seeds that are hard and aboutthe same size or slightly larger than a BB shot.The seeds were dry. It also appearsthat the boxcars with the yellow milo had come some distance before they reachedRespondent's premises.When the cars were originally sampled by Respondent'ssamplers that morning they were near the elevator. In the afternoon when thescooping was discovered the cars had been moved 250 to 300 yards from the elevator.Some bumping of the cars was entailed when they were movedThe implication which the Trial Examiner believes the General Counsel wouldhave him draw from the foregoing physical facts is that the vestiges of footprintsin the cars would have been erased or substantially erased by the bumping of thecars when they were moved about 300 yards between the morning sampling and theafternoon checkup.In view of the nature of this particular grain the foregoingpossibility does not appear implausible.But it also would appear that in the courseof the original journey to Respondent's premises the grain might have become so wellsettled in the boxcars that the subsequent short movement between morning andafternoon on June 2 would have had little effect on footprints or other marks thathad been made on the contents of the car that morningThe Trial Examiner is farfrom being an expert on such a subject and in the face of the testimony of Wyatt andMitchell, two expert ahd experienced men who testified as to the condition of thecar when they inspected it, I am unable to say that the facts testified to were not11The record indicates that the field examiner from the Regional Office had interviewedwitnessesthe night before3'As previously explained the sampler is supposed to use a probe to extract sample,from five distinct locations in a carScooping means that the sampler simply takes afew handfuls of grain from the car near the door and places them in the sample bagThe record shows that Respondent regarded scooping as a major defense since it meantthat a representative sampling of the whole cai was not accomplished33The tickets are placed in the sack that the sampler takes into the boxcarTheticket has thereon the initials of the sampler assigned to the car and identifies the carand so forthEitherWyatt or Bohach customarily wrote out the tickets33The other three cars, according to Wyatt, did have footmarks at the ends of the cars34 Subsequently, the original sample grade of the car on which the appeal had beenfiledwas sustainedThis fact was not necessarily inconsistent with the fact that theoriginal sample had been scooped 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDcredible.While there is not conclusive proof that Franklin was the man who sampledthe particular boxcar, the evidence, aforedescribed, would warrant the conclusion thathe had done so. It is so found.35The circumstances relating to Franklin give rise to suspicion.He was rehired onMay 30, prior to the time he had filed a charge with the Board regarding his May 16layoff.On the morning of June 2 he was interrogated by Bohach as to whether hehad gone to see the Board field examiner the night before and he answered in theaffirmative.He was discharged later that day on a charge of scooping a boxcar.The scooping affair could have been a pretext or a situation engineered by Respond-ent but on all the evidence the Trial Examiner is not persuaded that the burden ofproof has been sustained.Dismissal of the allegation of discrimination on June 2is recommended.36Following the layoffs on May 16, Respondent's force consisted of six samplersand Foreman Wyatt.37 This complement continued unchanged from the week end-ing May 19 to the week ending June 16, with the exception of the fact that WesleyFranklin was rehired on May 30 and terminated June 2.On the payroll for theweek ending June 23, Wyatt's name no longer appears since he had been made aninspector.Bohach is listed for the first time therein as foreman, plus F. Franklin,Otwell,Klavemann, Garza, and Lightsey.Also appearing are the names Sweet,Bartel,M. Kennemer, Rankin, and West. For the week ending June 30, the abovenames again appear, plus A. Kennemer and B. Reeves. The 1958 record showsthat Bartel and Rankin were students and were on the payroll for the week endingJune 30, 1958. Since that period was about the commencement of the harvestseason it is not unlikely that they worked during ensuing weeks.M. Kennemerworked the weeks ending April 2, 9, and 16 and July 2, 1959. Bartel worked theweeks ending June 11, 18, and 25 and July 2, 1959. Rankin worked the weeks end-ing June 18 and 25 and July 2, 1959.38 Other than as indicated the names of themen who appear on the June 23 and 30, 1960 payrolls, do not previously appearin the record.Haston testified that he had hired the additional samplers on June 20 because wordhad been received that the harvest was early and grain would start coming in onJune 20.He stated that the men he hired had been coming back for several sum-mers and were senior in point of service to Rackley and Hamilton. In rebuttalRackley testified that Sweet had come to work for the first time in 1959 and Rackleysaid he had instructed Sweet how to sample a boxcar. The Trial Examiner creditsthis testimony of Rackley.With doubt thus cast upon Haston's above testimony andwith such payroll excerpts as were in the record indicating that not all the menes Garza testified that be wassampling carswithFranklinthat morning.He statedthat he observed Franklin scoop one of the cars.36According to Wesley Franklin, about a week or a week and a half afterhis June 2termination he was talking to one of the inspectors at Respondent's plant when Eastoncame inFranklin testified that Easton asked him why he had not filled out the writtenstatement (apparently the charges of unfair labor practice and the supporting statement)with the labor relations man when Hamilton and Rackley did so. The record shows thatthe two last-named individuals had filed charges regarding their respective May 16 lay-offs on May 23, 1960. Franklin replied to Easton's question by allegedly saying that itwas due to an accident that he had had. Easton then asked what good did they thinkthey would accomplish from all that.Franklinsaidhe did not know. The conversationended, according to Franklin, with Easton saying, "Well, if you will stickarounda littlelater,why, in about a weekor so,well, I might be able to put you back on."Eastontestified that the conversationoccurredabout a week or 10 daysafterFranklin's June 2termination.On the date, therefore, both Franklin and Easton agree.Haston testifiedthat when he saw Franklin he said, "Aren't you one of the boysthat filed one of thosecharges?"AndFranklin said,yes, hewas.This was allthat was said, according toEaston.Since Franklin filed his charge on June 6, 1960, and both witnesses agree thatthe conversation occurred a week or 10 days after Franklin's June 2 termination,Easton'stestimonyis the morecredible.Franklin had filedhis charge by that timeand Respond-ent would of courseknow such fact by reason of the service of the charge upon it. Theimport of Franklin'sversion wasthat before he had filed a charge but afterhis June 2termination,Easton was disposed torehirehim forthatreasonnotwithstandinghis prioroffense of scoopingThe Trial Examiner doesnot creditthis testimony of Franklin.87 Bohach,F. Franklin,Otwell,Klavemann,Garza,and Lightsey.Bohac's status as asampler has been previously discussed.88 See the remark aboveconcerning the harvest season.The excerpts from the payrollthat are in evidence cover only the period of April, May,and June, in 1955, 1959,and 1960. CORPUS CHRISTI GRAIN EXCHANGE, INC.163hired in June 1960, had worked previously for Respondent, I am unable to concludethat all the newly hired men had greater length of service than Rackley and Hamil-ton.In my opinion the payroll records were within Respondent's control and itsfailure to support the controverted statement of Haston by adducing its recordswarrants the conclusion that seniority was not shown to be greater in all the newlyhired men than it was among the samplers who had been laid off in May and whowere not rehired.Rackley testified credibly that Haston told him in 1959 that he would keep a recordof the boys who had done good work and he would call them back eachseason.Without expressly denying having made such a statement, Haston testified thatgenerally he told the students whose records had been good that they were welcometo come back the following year.39Since Haston at the hearing attributed the hiring of additional samplers otherthan Rackley and Hamilton, in June 1960, to allegedly greater prior service, it isevident that seniority is asserted as a determining factor.While Respondent hadno contractual or other obligation to follow seniority in hiring or in layoffs, it isevident from the record that normally it followed such a rule and asserted that itdid so.Perhaps the rule was not applied with absolute precision as to instances in-volving a few days or a week in the case of seasonal employees but even here it wasfollowed as the basic norm.There is substantial ground for saying that in 1959 Respondent planned to callback in 1960 the seasonal employees who had performed satisfactorily in the pre-vious season, and the inference to be drawn from Haston's testimony that the menhired in the latter part of June 1960 had worked for him during several previousseasons supports such a conclusion.Haston, who had the information, did nottestify that Respondent in 1960 had not called or communication with the men ithired in June 1960. The import of Haston's testimony is that these men were calledback by Respondent because of their prior service.But prescinding from the ques-tion whether Respondent called men back in June or whether the men had appliedand then were taken back, we have in the case of Rackley and Hamilton a somewhatdifferentsituation.Thisisnot an issueof whether men who had worked in the1959 season had or had not been called back by Respondent at the inception of the1960 season.These men had been already hired in 1960,,a few months prior to theharvest.They were laid off on May 16 for lack of work.While Respondent mightnot have known that a student who had worked in the harvest season of 1959 wasavailable or interested in working in 1960, it was evident that the three men inquestion were available for work and wanted to work in 1960.Their severancehad been involuntary.Hamilton, who had been laid off on April 28, 1960, for lackof work, had been recalled by Respondent, by Respondent writing to him, on May10 when Respondent had reason to believe that more work was available. The TrialExaminer is of the opinion that normally and reasonably Respondent would haverecalled the laid-off samplers for the harvest season which commenced about 35days after their layoff.40This it did not do and its action is sought to be explainedon the ground of seniority.The Trial Examiner finds Respondent's aforementioned position unconvincing. Itismy opinion that the evidence warrants the conclusion that Rackley,et al.,havingbeen hired in 1960 prior to the season and having been laid off for lack of work notlong prior to the season,would normally have been recalled prior to students whohad worked during the summer season in prior years regardless of overall seniority 4189Haston was asked specifically if Rackley's testimony that what he had said in 1959was correct.He answered, "I don't recall the complete conversation there" and thenwent on to testify as described above. In a letter that Haston wrote to the Board afterthe charges had been filed he stated,interalia,regarding Rackley, "due to lack of re-ceipts until harvest we laid him off with the thought of calling him back for the harvest "40 As appears from Haston's testimony the harvest season in 1960 commenced about10 days earlier than usual.Respondent became aware of the impending early start ofthe busy season from one of its principal customers It is apparent that the laid-off menhad no way of knowing of this impending early beginning of the season41There is no assertion that Rackley and Hamilton were not good samplers or satis-factory employees.All the evidence indicates the contrary.Actual payroll records thatare in evidence are in the handwriting of the payroll clerk. In this handwriting,interelia,there, appears on Rackley's record the notation "(good)"; on Hamilton's record thewords are "(realgood sampler) (good)"; Franklin's record as of May 16 bears the nota-tion "(good)."Haston testified that he had not authorized such notations.However, itis the Trial Examiner's opinion that in Respondent's relatively small operation, with one614913-62-vol. 132-12 164DECISIONS OF NATIONALLABOR RELATIONS BOARDBut even on an overall seniority basis this record does not support Respondent'sclaim.Considering the men hired in the latter part of June 1960 and resolving anyreasonable doubts in Respondent's favor,we can concedearguendothat Bartel,M.Kennemer, and Rankin had worked previously for Respondent. There is no evidencein the record that this was true of A. Kennemer and Reeves.As to Sweet, it hasbeen found that he did not have greater seniority than Rackley or Hamilton, havingbeen taught how to perform sampling work by Rackley in 1959.In the Trial Examiner's opinion there is substantial evidence in the record thatafter the layoffs on May 16, 1960, Haston learned of the union activity among hissamplers.Both Haston and Wyatt so testified.When it was apparent to him thatHaston had wind of the union activity Wyatt advisedvarious samplersof this fact,as described hereinabove.The most reasonable interpretation of this latter actionon the part of Wyatt was that Haston's knowledge of the union activity was a sig-nificant fact in Wyatt's mind and he considered it significant enough to relay theinformation to his subordinates 42The record is clear that,while the men hadinformed Wyatt of their union activity as early as March and thereafter, they ap-parently were careful not to convey the same information to Haston.As previouslyfound, neither Wyatt or Bohach imparted to Haston their own information regardingthe union activity prior to the afternoon of May 16 when Haston himself had be-come aware of such activity from another source.The import of the foregoingfailure to inform Haston regarding the Union on the part of both the men and thesupervisors was that it was assumed or known that Haston would not be favorablydisposed.Both the employees and Supervisors Wyatt and Bohach were well dis-posed to the unionization of the plant. If any of them had believed that Haston wassimilarly disposed or would be indifferent regarding the matter, it is fair to concludethat Haston would have been informed either by the employees or by his supervisors,particularly since the latter presumably had thenormalduty of so reporting.Thedistinct, and, I believe, designed effort to withhold the union information fromHaston is indicative of what was believed to be Haston's attitude on the subject.Wyatt's warning on May 16 that Haston now knew about the union activity isconsistent with the foregoing.The belief on the part of the employees could havebeen wrong and Wyatt could have been wrong in his estimate.However, the latteris not likely since Wyatt was close to Haston as the next highest ranking supervisor.Moreover, there is definite evidence that the prelayoff estimates of Haston's attitudetoward the Union were accurate.Wyatt, on about March 17, as has been foundpreviously, stated that Haston did not like what the men were doing about tryingto organize a union.The reaction of the balance of the employees in the light ofthe facts as they had learned them was to readily agree with Haston on March 18or 19 to forget about the Union in return for the wage increase and other benefits.The agreement that the Union would be dropped in return for the wage increase isattributable to the fact that the men had previously learned definitely what theyhad at all times believed, namely, that Haston did not like the idea of his plant beingorganized.ConclusionsIt has been found that the May 16 layoffs were made for economic reasons andthat the decision was reached prior to the time that Haston became aware of theunion activities.It is recommended that the complaint allegations regarding theillegality of the May 16 layoffs be dismissed. It is also recommended that the com-plaint allegations regarding the termination of Franklin on June 2, 1960, be dis-missed.The Trial Examiner recommends dismissal of the allegations that Franklin,since June 2, 1960, was not reinstated or reemployed because of his union activity orbecause he filed charges or gave testimony under the Act.The Trial Examiner finds that Rackley was not reinstated or reemployed on orabout June 20, 1960, when the busy season commenced, because Respondent hadpayroll clerk,working directly under Haston's supervision, we do not have a hugecorporation with hundreds of faceless clerks for whose notations the head of the corpora-tionmight not be held responsibleIt is very difficult to conclude that Respondent'sclerk under all the circumstances would have undertaken to make such entries withoutauthority, express or implied, to do soNor do I believe it reasonable to believe that sucha clerk of his own volition without at least some indication from the operating super-visors would have undertaken to make such notationsRegarding Franklin, in additionto the notation "(good)" as of his layoff on May 16, a notation borne out by the factthat he was rehired May 30, there is also the notation, as of June 2, "did not sample carof grain carefully-scooped sample of grain "42Of what consequence was it to tell employees that Haston knew about the activityifHaston was indifferent on the subject CORPUS CHRISTI GRAIN EXCHANGE,INC.165become aware of his union activity on May 16;this conduct was violative of Section8(a)(1) and(3) of the Act; as of May 16 and thereafter when Haston becameaware of such activity and Wyatt informed Haston thereon the Trial Examiner be-lieves that it would be unrealistic not to infer that Wyatt's knowledge of Rackley'sleading role in such activity became known to Haston and that the knowledge ofWyatt and Bohach were imputable to Haston;by May 16 the entire matter was outin the open and by May 18 or 19 the Union was abandoned in the plant; whateverfactors might have prompted prior reticence on Wyatt's part no longer existed. It isalso found that Rackley and Hamilton were not reinstated or reemployed on orabout June 20, 1960,because they had filed charges under the Act on May 23, 1960,a fact known to Respondent;the charges and their processing were apparently whatprompted Bohach to interrogate Wesley Franklin and Garza on June 2, 1960, as towhether they had gone to see the Board agent investigating the charges,such interro-gation,inmy opinion,constituted illegal interference with the rights guaranteed to,employees under Section 7 of the Act; the inhibiting effect of such interrogation and,theapprehension engendered is illustrated by the fact that Garza had first toldBohach that he had not gone to see the Board agent but later admitted the fact whenFranklin told Bohach that Garza had also been present; 43 the illegal interrogation isviolative of Section 8(a) (1) of the Act and is an indication of Respondent's reactionto the charges and their processing;44Haston's attitude toward having a union in theplant after he became aware of the union activity was supplemented by the filing ofthe charges that made it clear that Rackley and Hamilton had been engaged in theunion activity and were still intent on the union cause;45Respondent s failure torecall Rackley and Hamilton,two experienced and capable samplers, at a time whenit needed employees,under all the circumstances previously described is confirmatoryof the fact,otherwise without tenable explanation,that they were discriminatedagainst is violative of Section 8(a)(1), (3),and (4)of the Act.It is further found that Wyatt's interrogation of Fred Franklin and Bohach onMay 16 regarding the union activity was not illegal in view of Wyatt's then knownattitude toward the union activity.Dismissal of this allegation is recommended; dis-missal of the allegations that on May 16 Wyatt told employees that there would bea layoff to discourage union activities and the allegation that on the same date Wyatttold certain employees that they were laid off because Respondent had learned oftheir union activities and was laying them off for that reason is recommended; it isalso recommended that the allegation that Hines told employees on May 18 to dealdirectly with management and that they would thereby achieve better benefits with-out a union be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above,occurring in connectionwith the operations of Respondent described in section I, above, have a close,intimate,and substantialy relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that Respondent discriminatorily and illegally failed and refused torecall or rehire Rackley and Hamilton on or about June 20,1960, or thereafter, itwill be recommended that Respondent offer said employees reinstatement to theirformer or substantially equivalent jobs, displacing if necessary any employees on itspayroll who are junior in length of employment and who were hired on or about43 Illustrative demonstration of the effect of illegal conduct is of course not a necessaryIngredient to finding whether or not conduct is normally calculated to interfere withguaranteed rights under the Act4413y June 2 when Bohach interrogated Franklin and Garza,Haston's opposition tothe union activity was known and Bohach as well as the others had promised Hastonthat they would abandon the Union. In view of Bohach's supervisory status and the factthat his own former participation in the Union was now supplanted by Haston's policyof opposing the union activity,it cannot be inferred that the interrogation was simply aconversation between one employee and another.49The charges stated,inter alga,that the Charging Parties were terminated because oftheir activities in behalf of the ILA. It is also to be noted that by May 18 or 19, 1960,all the samplers except Rackley,Hamilton,and Wesley Franklin had forsworn the Unionand had promised Haston to abandon union activityRackley and Hamilton not onlyhad not forsworn the Union but had engaged In further union activity by the filing ofthe charges alleging that they had been discriminated against for union activity 166DECISIONS OF NATIONAL LABOR RELATIONS BOARDJune 20, 1960, or thereafter. In the event employment is not then available forRackley and Hamilton, it is recommended that they be placed on a preferential listwith priority for hiring in accordance with nondiscriminatory standards heretoforeused by Respondent and thereafter offer them employment as such employment be-comes available and before other persons are hired for such work.Backpay is recommended to make whole the above employees against whom Re-spondent has discriminated for any losses they may have suffered by reasons of thediscrimination.The period of the computation is to be from the date of discrimi-nation to the date of the offer of reinstatement or reinstatement, whichever is earlier,or placement on a preferential list, as the case may be.In view of the fluctuating nature of Respondent's business and the effect thereofupon the employment complement this factor is to be taken into consideration in thebackpay computation.Also, because there is evidence that Rackley, at least, wasattending school, such factor or related appropriate factors bearing on the discrimi-natees' normal absence, if any, from the labor market, is to be taken into consider-ation in computing backpay.In summary, it is recommended, that Respondent make whole Rackley and Hamil-ton for any losses they may have suffered because of the discrimination against them,by payment to each a sum of money equal to the amount he normally would haveearned as wages from the date of the discrimination to the date of the offer of rein-statement, or placement on a preferential list, as the case may be, less their respectivenet earnings during said periodThe backpay is to be computed on a quarterly basisin the manner established by the Board in F.W. Woolworth Company,90 NLRB 289.CONCLUSIONS OF LAW1.By failing and refusing to rehire and reemploy Roy J. Rackley and John L.Hamilton on or about June 20, 1960, as found in section III, hereinabove, Respondent,has discriminated in regard to their hire, tenure, and conditions of employment,thereby discouraging membership in a labor organization or in concerted activity,and the exercise of rights guaranteed by the Act, and has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)(1), (3), and (4) ofthe Act.2.By interrogating employees concerning their union or protected activity onJune 2, 1960, Respondent has interfered with the rights of its employees within themeaning of Section 8(a) (1) of the Act.3.By conditioning the grant of a wage increase and other benefits to its employeeson May 18 or 19, 1960, upon their agreement to abandon their union activity, Re-spondent has interefered with the rights of its employees within the meaning ofSection 8 (a)( I) of the Act.4.Respondent has not engaged in unfair labor practices in those respects de-scribed in section III, above, wherein a recommendation of dismissal of the par-ticular complaint allegations has been made.[Recommendations omitted from publication.]Arts&Crafts Distributors,Inc.andWarehouse EmployeesUnion Local 730, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.CaseNo. 5-CA-1726. July 14, 1961DECISION AND ORDEROn November 16, 1960, Trial Examiner Louis Plost issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the IntermediateReport attached hereto.He also found that Respondent had notengaged in certain other unfair labor practices as alleged in the com-132 NLRB No. 14.